In related proceedings pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Dutchess County (Brands, J.), dated February 10, 2003, which, after its *658presentation of evidence at a fact-finding hearing, granted the separate motions of the respondents Michelle S., John E, and the Law Guardian to deny the petitions and dismiss the proceedings.
Ordered that the order is affirmed, without costs or disbursements.
At the fact-finding hearing, the petitioner, Dutchess County Department of Social Services (hereinafter the DSS), failed to establish a prima facie case that the subject children were abused or neglected within the meaning of the statute (see Family Ct Act § 1046; Matter of Nicole V., 71 NY2d 112 [1987]; Matter of Tammie Z., 66 NY2d 1 [1985]). Under the particular circumstances of these cases, the Family Court properly refused to allow a caseworker to testify concerning prior investigations of the respondents which led to reports later determined to be unfounded (see Social Services Law § 422 [5], [6]). Accordingly, the Family Court properly granted the separate motions of the respondents Michelle S., John E, and the Law Guardian to deny the petitions and dismiss the proceedings.
The remaining contention of the DSS is without merit. Ritter, J.P., Goldstein, Mastro and Fisher, JJ., concur.